DETAILED ACTION
This office action is in response to the communication received on 05/24/2022 concerning application no. 15/858,247 filed on 12/29/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9 – 10, filed 05/24/2022, with respect to the specification, drawing and claim objections have been fully considered and are persuasive.  The specification, drawing and claim objections have been withdrawn. 
Applicant’s arguments, see pages 10 – 12, filed 05/24/2022, with respect to the rejection(s) of claim(s) 31 – 35 under Tyler in view of Prus have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tyler in view of Sapozhnikov et al. (US 9,743,909) and additional references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler (US 2012/0289869) (cited in the IDS dated 04/06/2018) in view of Sapozhnikov et al. (US 9,743,909, herein Sapozhnikov).
With regard to claim 31, Tyler discloses a system for modulation of brain tissue in a subject, comprising: a wearable ultrasound assembly, helmet in Fig. 5, comprising a housing configured to be secured to the head of the subject, helmet worn by a subject; at least one flexible circuit, CMUTs may be arranged in flexible array designs … mounted on the inner surface of the helmet region to transmit ultrasound to the brain, comprising two or more transducers (see Figs. 1A – 2, 5, 6 & 8A – 8F) including a piezoelectric material, lead zirconate titanate (PZT) transducer or other piezoelectric element, joined to the housing, transducers are part of the helmet – see identified figures, for providing focused ultrasound at an acoustic pressure to a targeted region in the brain tissue, focused transducers may be used for delivering spatially restricted acoustic pressure fields to brains, to induce cavitation proximate the targeted region, transmission through an intact scalp and skull [to] brain tissues being treated; two or more EEG sensors joined to the wearable ultrasound assembly for detecting a neuronal signal, portable treatment unit may also comprise EEG electrodes in order to monitor brain activity (Figs. 5 & 7); and one or more processors, microprocessor/microcontroller, configured control the ultrasound assembly and/or the transducers, commands from a microprocessor or microcontroller driving the ultrasound transducer to provide ultrasound waves at a desired frequency, intensity or waveform [0035, 0046, 0049, 0050, 0052, 0059, 0061, 0063, 0066, 0070, 0072].
Tyler fails to disclose detecting a cavitation signal magnitude from the induced cavitation corresponding to the acoustic pressure or wherein the one or more processors are further configured to spatially map the cavitation signal magnitude and compare the cavitation signal magnitude to a predetermined threshold cavitation signal magnitude.
Sapozhnikov teaches a method for imaging a cavitation bubble including producing a vibratory wave and receiving a reflection wave (Abstract) wherein the system includes detecting a cavitation signal magnitude from the induced cavitation corresponding to the acoustic pressure, positive pressures (P+) and negative pressures (P−) of pressure detections waves are detected, wherein the one or more processors are further configured to spatially map the cavitation signal magnitude and compare the cavitation signal magnitude to a predetermined threshold cavitation signal magnitude, the cavitation threshold was defined as the peak negative pressure level corresponding to 50% of cavitation probability; mapping may then be translated onto a 2D display to thereby provide spatial information about the cavitation bubble (Figs. 5 & 12; Col. 9, ll. 43 – 46; Col. 18, ll. 7 – 33; Col. 23, ll. 25 – 29; Col. 24, ll. 25 – 27; Cols. 26 – 27, ll. 55 – 13; Col. 28, ll. 49 – 54)
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of detecting a cavitation signal magnitude from the induced cavitation corresponding to the acoustic pressure or wherein the one or more processors are further configured to spatially map the cavitation signal magnitude and compare the cavitation signal magnitude to a predetermined threshold cavitation signal magnitude.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tyler to include detecting a cavitation signal magnitude from the induced cavitation corresponding to the acoustic pressure or wherein the one or more processors are further configured to spatially map the cavitation signal magnitude and compare the cavitation signal magnitude to a predetermined threshold cavitation signal magnitude as taught by Sapozhnikov, since this allows for monitoring the progress of non-invasive therapies which typically do not break the skin of the patient.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler (US 2012/0289869) in view of Sapozhnikov et al. (US 9,743,909, herein Sapozhnikov) in view of Rothberg et al. (US 2014/0264660, herein Rothberg) (Tyler and Rothberg cited in the IDS dated 04/06/2018).
Regarding claim 33, Tyler in view of Sapozhnikov fail to disclose wherein the flexible circuit comprises a CMOS chip.
Rothberg teaches an ultrasound transducer system (Abstract) wherein the flexible circuit comprises a CMOS chip, CMOS transducer is a thinned CMOS wafer (Fig. 1J; [0058 & 0066]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of the flexible circuit comprising a CMOS chip.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tyler in view of Sapozhnikov to include the flexible circuit comprising a CMOS chip as taught by Rothberg, since this can aid in facilitating integration of ultrasonic transducer technology with CMOS processing techniques in a manner suitable for scalable, large scale production.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler (US 2012/0289869) (cited in the IDS dated 04/06/2018) in view of Sapozhnikov et al. (US 9,743,909, herein Sapozhnikov) in view of de Graff et al. (US 2011/0034912, herein Graff) (cited in the action dated 11/24/2021).
With regard to claim 34, Tyler in view of Sapozhnikov disclose wherein each flexible circuit is tethered to the wearable ultrasound assembly, CMUTs may be arranged in flexible array designs … mounted on the inner surface of the helmet region to transmit ultrasound to the brain (Tyler: [0059]), but fail to explicitly disclose wherein each flexible circuit is disposed on a printed circuit board.
Graff teaches wherein each flexible circuit is disposed on a printed circuit board (Abstract; [0007, 0235, 0264, 0297]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of a flexible circuit disposed on a printed circuit board.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tyler in view of Sapozhnikov to include a flexible circuit disposed on a printed circuit board as taught by Graff, since this permits conformal contact with the part of the body being measured or treated.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler (US 2012/0289869) in view of Sapozhnikov et al. (US 9,743,909, herein Sapozhnikov) in view of in view of de Graff et al. (US 2011/0034912, herein Graff) (cited in the action dated 11/24/2021) in view of Maxwell et al. (WO 2014/160964, herein Maxwell) (Tyler and Maxwell cited in the IDS dated 04/06/2018).
With regard to claim 35, Tyler in view of Sapozhnikov in view of Graff disclose wherein each flexible circuit further comprises phase modulator for each transducer, the transducer array is phased and thereby connected to a phase modulator (Tyler: [0067]) and flexible circuits on printed circuit boards (de Graff: Abstract; [0007, 0235, 0264, 0297]) but fails to disclose each flexible circuit further comprises a power amplifier for each transducer.
Maxwell teaches wherein each flexible circuit further comprises a power amplifier for each transducer (Fig. 6F; pg. 5, ll. 18 – 22; claim 20).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of each flexible circuit further comprises a power amplifier for each transducer.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tyler in view of Sapozhnikov in view of Graff to include each flexible circuit further comprises a power amplifier for each transducer as taught by Maxwell, since such an arrangement permits parameters to be independently set for each of a plurality of electrically isolated sections of the therapy transducer allowing  the width of the ultrasound focal point or high pressure zone to be modified.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2015/200576 (see Figs. 3 & 4) and US 2003/0130599 (see Abstract, [0032]) are cited as further examples of mapping cavitation effects in the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086. The examiner can normally be reached M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793